In an action to recover damages for personal injuries, the defendants Keyspan Home Energy Services, LLC, and Keyspan Plumbing Solutions, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated March 9, 2006, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them, or in the alternative, for summary judgment on their cross claims against the defendants Sunrise Removal, Inc., and Geoffrey D. McCallum.
Ordered that appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Schiffer v Sunrise Removal, Inc., 62 AD3d 776 [2009] [decided herewith]). Spolzino, J.P., Fisher, Miller and Balkin, JJ., concur.